Title: [Diary entry: 10 May 1788]
From: Washington, George
To: 

Saturday 10th. Thermometer at 49 in the Morning—54 at Noon and 50 at Night. Fresh, & cold No. easterly Wind in the Morning with thick Drizzling weather which continued through the day with Showers. Visited all the Plantations. At the Ferry all the corn, except a small piece at the No. Et. Corner of the field was planted on thursday and this the excessive rains and consequent wetness of the Earth rendered impracticable—after wch. all the ground which from the same causes could be hilled was planted with Pumpkins. The Rains prevented any preparation of the grd. at this place for Carrots. The plows therefore went (yesterday) to breaking ground in field No. 7 as the only spot they could do tolerably good work in. The Women I sent to day to the New grd. at the Mansn. Ho. to assist the Muddy hole People. At French’s, No plowing cd. be done, and but little of any thing else. About 10 Oclock I ordered 4 plows from this place to join those at the Ferry in No. 7. Some of the Women were making Pumpkin hills (tho’ the grd. was too wet for it). On Thursday afternoon about half the ground in the lower Meadow at this place was sown with Oats, but there not being time to sow grass seeds thereon the wet has prevented it since and now there can be no cross harrowing as the grain will be up before Tuesday. At Dogue run, the Plows were all stopped and all hands were making, or finishing the Pole fence round the Barley & Pease in Field No. 1. At Muddy hole—No harrowing, all the People that were well were in the New grd. at the Mansn. House. In the Neck. The Plows, tho’ the ground was very wet, was crossing for Buck Wheat. The other hands after having made the fence betwn. fields 8 & 9 as rails were in place 6 or 7 to a pannel began to make Pompkin hills but the grd. being wet did not plant the Seed. No Buck Wheat sown here since Thursday on Account of the Wet. Doctr. Craik went away after breakfast and Mr. Hartshorn came in before Dinner to get notices (to the Subscribers to the Potomack Co. that motions would be made for judgments upon their

Arrearages at the next Genl. Court) signed. He returned after dinner.